PER CURIAM.
Appellants/plaintiffs take this appeal from an adverse final judgment rendered pursuant to a jury verdict in favor of appel-lees/defendants in a personal injury action emanating from a collision between appellants’ automobile and that of appellee-Pow-ers.
It is appellants’ contention that the trial court erred in admitting into evidence, over appellants’ objection, certain documents and a photograph used by appellants in connection with a prior accident in which appellant-Carol Shelfer had made a claim for settlement.
Our consideration of the points on appeal, in light of the record, briefs, and arguments of counsel, convinces us that no reversible error has been made to appear. Accordingly, the judgment appealed is affirmed.
Affirmed.